DETAILED ACTION
In response to the Amendments filed on June 6, 2022, claims 1, 3-9, 11-16, 18-22, 24, and 25 are amended; and claim 2 is cancelled. Currently, claims 1 and 3-25 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Pub. No. 2018/0043078 A1) in view of Yu (US Pub. No. 2010/0010427 A1), or alternatively, as being unpatentable over Gerber (US Pub. No. 2018/0043078 A1) in view of Tsoory (WO 2018/142406 A1).
Claim 1. Gerber discloses a system, comprising: 
a catheter (i.e., catheter placed in peritoneum) for removing peritoneal dialysate from a patient ([0003], [0117]); 
a fluid line (104) fluidly connected to the catheter, or a reservoir fluidly connected to the catheter ([0091]; i.e., peritoneal dialysate reservoir); 
at least one flow sensor (106; i.e., one or more sensors 106 comprises a flow sensor) in any one or more of the catheter or the fluid line ([0093]); 
at least one uremic solute sensor (106; i.e., one or more sensors comprises solute concentration sensor) measuring a uremic solute concentration in a peritoneal dialysate removed from the patient ([0093], [0101]; i.e., since Gerber discloses that solute includes urea and creatinine both of which are disclosed in the instant disclosure as being a uremic solute in instant [00108]); 
wherein the at least one uremic solute sensor is positioned in any one or more of the catheter, the fluid line, or the reservoir ([0087], [0092]); and 
a processor (122) in communication with the at least one flow sensor and at least one uremic solute sensor, wherein the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on measurements obtained from the at least one flow sensor and at least one uremic solute sensor ([0098]).
Gerber further discloses that the system further determines clearance across the peritoneum ([0105], [0116]) but does not explicitly disclose that the processor being further programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume. 
However, it is noted that Yu also discloses a peritoneal dialysis system (Abstract) comprising logic implementer ([0163]) being programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume ([0104]; i.e., via weekly clearances module, see also Fig. 7A, [0148]) to allow for the doctors to determine if the patient has adequate clearance ([0104]). Thus, since both Gerber and Yu are drawn to peritoneal dialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Gerber such that the processor is programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume as disclosed by Yu so as to control the peritoneal dialysis such that the patient has adequate clearance ([0104]).
Alternatively, it is noted that Tsoory also discloses a peritoneal dialysis system comprising control circuitry connected to modify the treatment protocol to achieve a desired outcome of the treatment protocol (Abstract) including determining dialysis efficacy from the drained dialysate content for the dialysis treatment in order to optimize the dialysis treatment (Fig. 8). Tsoory further discloses that the peritoneal efficacy being based on the functions of Kt/V, where K is the dialyzer clearance of urea, t is the dialysis time and V is the volume of distribution of urea (pg. 48, lines 10-12) and determined by the control circuitry (pg. 48, lines 18-20) using functions or variables stored in the memory (pg. 48, lines 10-17), wherein the variables stored in the memory comprises measured parameters by sensors of the system (pg. 52, lines 3-4). Therefore, since both Gerber and Tsoory are drawn to peritoneal dialysis systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Gerber with the processor being further programmed to calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume as disclosed by Tsoory so as to optimize the peritoneal dialysis treatment by the system (Fig. 8 and “Exemplary process for optimizing dialysis” on pgs. 46-48 for details).
Claim 3. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses the at least one peritoneal dialysis parameter is selected from any one of a dwell time, an osmotic agent concentration, a frequency of cycling, a number of cycles, a mode of peritoneal dialysis, and a volume of peritoneal dialysate per cycle ([0098]; Table 2).  
Claim 4. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses that the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session ([0105]-[0106]).  
Claim 5. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses that the processor is programmed to set at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis cycle ([0105]-[0106]).  
Claim 6. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses comprising an osmotic agent sensor (i.e., one or more sensor 106 being a refractive index sensor) positioned in any one or more of the catheter, the fluid line, or the reservoir ([0093]); and wherein the processor is programmed to estimate a peritoneal membrane transport capability for the patient based on the osmotic agent sensor ([0115]-[0116]; i.e., membrane transfer efficiency is an estimate of peritoneal membrane transport capability).
Claim 9. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber does not explicitly disclose that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle to achieve a total Kt/V or a Kt/V from dialysis above a preset value. However, Gerber further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]). Moreover, Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5), which is an indicator of clearance ([0104] of Yu) and Tsoory also discloses two paths for modifying the treatment based on the determined dialysis efficacy being low or high during optimization of dialysis treatment (Fig. 8 of Tsoory). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Gerber in view of Yu or Tsoory with the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle to achieve a total Kt/V or a Kt/V from dialysis above a preset value so as to be within clinical targets ([0117], Fig. 5 of Yu) and also for optimizing the dialysis treatment (Fig. 8 of Tsoory).
Claim 10. Gerber in view of Yu or Tsoory discloses the system of claim 1, but does not further disclose that the preset value is at least a Kt/V of 1.7 per week or 0.24 per day. However, it is noted that Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5) and Tsoory also discloses two paths for modifying the treatment based on the determined dialysis efficacy being low or high during optimization of dialysis treatment (Fig. 8). Moreover, instant disclosure also discloses that these preset values are values that are recommended minimums under current guidelines (see instant [00133]). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Gerber in view of Yu or Tsoory with the feature of parameters for controlling dialysis to comprise values as determined to be within a clinical target depending on the patient condition and treatment requirement so as to achieve adequate clearance during dialysis ([0104]) including specifically modifying the system and method of Gerber in view of Yu or Tsoory with the preset value is at least a Kt/V of 1.7 per week or 0.24 per day if such value allows for achievement adequate clearance during dialysis and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 11. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses that the processor sets at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on measurements obtained from the at least one flow sensor and at least one uremic solute sensor by adjusting any one or more of a dwell time, an osmotic agent concentration, a frequency of cycling, a number of cycles, a mode of peritoneal dialysis, and a volume of peritoneal dialysate per cycle in real-time or nearly real-time.  
Claim 12. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses that the uremic solute is selected from the group consisting of urea, creatinine, beta-2 microglobulin, uric acid, and combinations thereof [0101]; i.e., urea and creatinine).
Claim 13. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses that the uremic solute sensor (109) is selected from the group consisting of a urea sensor, a creatinine sensor, a beta-2 microglobulin sensor, a uric acid sensor, and combinations thereof ([0101]; i.e., since Gerber discloses that solute being sensed includes urea and creatinine, it follows that a sensor sensing urea is a urea sensor and a sensor sensing creatinine is a creatinine sensor).
Claim 14. Gerber in view of Yu or Tsoory discloses the system of claim 1, wherein Gerber further discloses comprising a sensor selected from the group of a pressure sensor ([0093]), a glucose sensor, a potassium sensor, a calcium sensor, a sodium sensor, a magnesium sensor, a conductivity sensor, and combinations thereof ([0101]; i.e., conductivity sensor; and again solute being sensed comprises glucose and potassium and thus a sensor sensing glucose or potassium being a glucose sensor and a potassium sensor, respectively; see also [0105] for potassium, calcium, and magnesium sensors).  

Claim 15. Gerber discloses a method, comprising the steps of: 
setting at least one peritoneal dialysis parameter ([0067]; i.e., parameters of the peritoneal dialysate prescription) (310 or 410) for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of a patient based on a volume of peritoneal dialysate removed from a patient during a prior peritoneal dialysis cycle ([0105]) measured by at least one flow sensor (106; i.e., one or more sensor 106 being a flow sensor)([0093]) positioned in any one or more of a catheter ([0003], [0117]; i.e., catheter placed in peritoneum) or a fluid line (104) fluidly connected to the catheter of a peritoneal dialysis system ([0093]) and a uremic solute concentration in peritoneal dialysate removed from the patient measured by at least one uremic solute sensor (106; i.e., one or more sensor 106 being a solute concentrate sensor) ([0101]; since Gerber discloses that solute includes urea and creatinine both of which are disclosed in the instant disclosure as being a uremic solute in instant [00108]) positioned in any one or more of the catheter, the fluid line, or a reservoir fluidly connected to the catheter ([0091]; i.e., peritoneal dialysate reservoir) ([0093]).  
While Gerber further discloses determining clearance across the peritoneum ([0105], [0116]), Gerber does not explicitly disclose calculating a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume. 
However, it is noted that Yu also discloses a peritoneal dialysis system (Abstract) comprising logic implementer ([0163]) being programmed to perform the step of calculate a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume ([0104]; i.e., via weekly clearances module, see also Fig. 7A, [0148]) to allow for the doctors to determine if the patient has adequate clearance ([0104]). Thus, since both Gerber and Yu are drawn to peritoneal dialysis, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Gerber with the step of calculating a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume as disclosed by Yu so as to control the peritoneal dialysis such that the patient has adequate clearance ([0104]).
Alternatively, it is noted that Tsoory also discloses a peritoneal dialysis system comprising control circuitry connected to modify the treatment protocol to achieve a desired outcome of the treatment protocol (Abstract) including determining dialysis efficacy from the drained dialysate content for the dialysis treatment in order to optimize the dialysis treatment (Fig. 8). Tsoory further discloses that the peritoneal efficacy being based on the functions of Kt/V, where K is the dialyzer clearance of urea, t is the dialysis time and V is the volume of distribution of urea (pg. 48, lines 10-12) and determined by the control circuitry (pg. 48, lines 18-20) using functions or variables stored in the memory (pg. 48, lines 10-17), wherein the variables stored in the memory comprises measured parameters by sensors of the system (pg. 52, lines 3-4). Therefore, since both Gerber and Tsoory are drawn to peritoneal dialysis systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Gerber with the step of calculating a Kt/V from dialysis for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor wherein K is equal to uremic solute clearance, t is time, and V is a patient water volume as disclosed by Tsoory so as to optimize the peritoneal dialysis treatment by the system (Fig. 8 and “Exemplary process for optimizing dialysis” on pgs. 46-48 for details).
Claim 16. Gerber in view of Yu or Tsoory discloses the method of claim 15, wherein Gerber further discloses comprising the step of calculating a dialysis adequacy for a peritoneal dialysis session based on the at least one flow sensor and at least one uremic solute sensor (308 or 408; i.e., determining whether the sensed net or given volume removed meets a condition for method 300, see [0103]-[0104]; and analyzing change between first and second times to determine membrane transfer efficiency, see [0112], are interpreted as a calculating of dialysis adequacy).  
Claim 17. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses that the at least one peritoneal dialysis parameter is selected from any one of a dwell time, an osmotic agent concentration, a frequency of cycling, a mode of peritoneal dialysis, a number of cycles, and a volume of peritoneal dialysate per cycle ([0067], [0103]-[0104], [0112]).  
Claim 18. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses wherein the step of setting at least one peritoneal dialysis parameter comprises setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session ([0105]-[0106]).
Claim 19. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses wherein the step of setting at least one peritoneal dialysis parameter comprises setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis cycle ([0105]-[0106]).  
Claim 20. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses comprising the step of estimating a peritoneal membrane transport capability for the patient using an osmotic agent sensor in any one or more of the catheter, the fluid line, or the reservoir ([0115]-[0116]; i.e., membrane transfer efficiency is an estimate of peritoneal membrane transport capability).
Claim 22. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber does not explicitly disclose wherein the step of setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle comprises setting the at least one peritoneal dialysis parameter to achieve a total Kt/V or a Kt/V from dialysis above a preset value. However, Gerber further discloses setting the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]). Moreover, Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5), which is an indicator of clearance ([0104] of Yu) and Tsoory also discloses two paths for modifying the treatment based on the determined dialysis efficacy being low or high during optimization of dialysis treatment (Fig. 8 of Tsoory). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of Gerber in view of Yu or Tsoory with the step of setting the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle to achieve a total Kt/V or a Kt/V from dialysis above a preset value so as to be within clinical targets ([0117], Fig. 5 of Yu) and also for optimizing the dialysis treatment (Fig. 8 of Tsoory).
Claim 23. Gerber in view of Yu or Tsoory discloses the method of claim 23, but does not further disclose that the preset value is at least a Kt/V of 1.7 per week or 0.24 per day. However, it is noted that Yu further discloses that clinical targets for Kt/V ([0117], Fig. 5) and Tsoory also discloses two paths for modifying the treatment based on the determined dialysis efficacy being low or high during optimization of dialysis treatment (Fig. 8). Moreover, instant disclosure also discloses that these preset values are values that are recommended minimums under current guidelines (see instant [00133]). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of Gerber in view of Yu or Tsoory with the feature of parameters for controlling dialysis to comprise values as determined to be within a clinical target depending on the patient condition and treatment requirement so as to achieve adequate clearance during dialysis ([0104]) including specifically modifying the method of Gerber in view of Yu or Tsoory with the preset value is at least a Kt/V of 1.7 per week or 0.24 per day if such value allows for achievement adequate clearance during dialysis and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 24. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses that the method of determining clearance being performed using the system ([0094]; i.e., since processor 122 can execute instructions stored in memory 124 to perform the methods). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the method of Gerber in view of Yu or Tsoory being performed by the system of Gerber in view of Yu or Tsoory.
Claim 25. Gerber in view of Yu or Tsoory discloses the method of claims 15 or 16, wherein Gerber further discloses that the uremic solute is selected from the group consisting of urea, creatinine, beta-2 microglobulin, uric acid, and combinations thereof ([0101]; i.e., since Gerber discloses that solute being sensed includes urea and creatinine).

Claims 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Pub. No. 2018/0043078 A1) in view of Yu (US Pub. No. 2010/0010427 A1).
Claim 7. Gerber in view of Yu discloses the processor is programmed to calculate a total Kt/V for a patient using an equation where total Kt/V is equal to Kt/V from dialysis and Kt/V from residual kidney function ([0104] of Yu); and since Gerber further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance ([0105]-[0106]), it follows that Gerber in view of Yu further discloses that the processor is programmed to set the at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle based on clearance the total Kt/V since total Kt/V is an indicator of clearance ([0104] of Yu).  
Claim 8. Gerber in view of Yu discloses wherein the processor is programmed to receive a uremic solute concentration in urine and a volume of urine produced from the patient, and to calculate the Kt/V from residual kidney function based on the uremic solute concentration in urine and volume of urine produced since Yu further disclosing this feature, see Fig. 4B, [0104].  
Claim 21. Gerber in view of Yu discloses further comprising wherein the step of setting at least one peritoneal dialysis parameter for a subsequent peritoneal dialysis session or subsequent peritoneal dialysis cycle of the patient comprises setting the at least one peritoneal dialysis parameter based on the total Kt/V wherein K is equal to urea clearance, t is time, and V is a patient water volume. While Gerber in view of Yu does not explicitly disclose comprising the step of calculating a total Kt/V for the patient using an equation: total Kt/V = Kt/V from dialysis + Kt/V from residual kidney function, Yu further discloses that the patient’s residual kidney function being incorporated in the clearance determination (Fig. 4B and [0104]). Thus, it is noted that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Gerber in view of Yu with the step of calculating a total Kt/V = Kt/V from dialysis + Kt/V from residual kidney function so as to account for both the clearance resulting from dialysis and the clearance from the patient’s remaining kidney function.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 
First, applicant’s arguments drawn to claim 1 is not persuasive because Yu is only relied upon for disclosing that determination of clearance for dialysis treatment by calculating Kt/V. Instead, Gerber is relied upon for disclosing the system comprising the flow sensor (106), the uremic solute sensor (106), and the processor receiving measurements from the flow sensor and uremic solute sensor ([0094]) and determining clearance across the peritoneum ([0105], [0116]). Therefore, applicant’s argument is not persuasive because Gerber is not modified for how the measurements are acquired to determine the clearance. It is still the examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify how Gerber determine clearance with calculating Kt/V as disclosed by Yu since Yu discloses that the calculation of Kt/V being based on the measured parameters from a flow sensor (i.e., volume from collection data) and a uremic sensor (i.e., sensor of the lab for determining plasma concentration) ([0104]) by a processor ([0163]) for determining whether the patient has adequate clearance from the dialysis treatment ([0104]).
Second, applicant’s arguments in view of claim 15 is moot because claim 15 does not require that the method being performed by a processor of a dialysis system. The method of claim 15 is only required to be performed using the system of claim 1 in claim 24. However, it is still the examiner’s position that the method of claim 15 being performed by the system of claim 1 would have been obvious, see above for additional details.
Lastly, Examiner also provided an alternative rejection of the claims in view of Tsoory to explain why the newly limitations of claims 1 and 15 are unpatentable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783